Case 2:14-cv-01954-WJM-MF Document 92 Filed 04/23/20 Page 1 of 8 PageID: 444



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY




    JOSEPH ARUANNO,                                         Civ. No. 2:14-1954-WJM-MF

                Plaintiff,
                                                                      OPINION
        v.

    STEVEN JOHNSON and GARY LANIGAN,

                Defendants.




FALK, U.S.M.J.:

       This matter comes before the Court on Defendants Steven Johnson and Gary

Lanigan’s motion to compel discovery (CM/ECF No. 87) and informal application

seeking an order providing for the deposition of Plaintiff. 1 The motion is decided on the

papers. Fed. R. Civ. P. 78(b). For the reasons set forth below, Defendants’ motion and

application are granted.


1Plaintiff did not submit timely opposition to the motion to compel. He did file a letter
dated March 30, 2020, (CM/ECF No. 91) which appears to respond to a letter submitted by
Defendants dated March 11, 2020. (CM/ECF No. 90.) In any case, the Court will construe
Plaintiff’s letter as opposition to the motion to the extent Plaintiff states that he will refuse
to identify the name of the alleged perpetrator of the assault, as requested by Defendants in
discovery, until this Court “act[s] on [his] PETITION FOR A TRO. . . .” (CM/ECF No. 91)
(emphasis in original). For the same reason, and out of an abundance of caution, the Court
will also construe Plaintiff’s letter as an objection to his deposition by Defendants. (Id.)


                                               1
Case 2:14-cv-01954-WJM-MF Document 92 Filed 04/23/20 Page 2 of 8 PageID: 445



    I.      BACKGROUND

         This is a civil rights case. Pro se Plaintiff Joseph Aruanno (“Plaintiff”) is a civilly

committed detainee under the New Jersey Sexually Violent Predator Act, N.J. Stat. Ann.

§ 30:4-27.24 et seq., and is housed at the Special Treatment Unit (“STU”). Plaintiff filed

this 42 U.S.C. § 1983 action against Steven Johnson, then Superintendent of the STU,

and Gary Lanigan, then Commissioner of the New Jersey Department of Corrections

(collectively “Defendants”) alleging violations of 42 U.S.C. § 1983. The crux of

Plaintiff’s civil rights claim is that Defendants failed to protect him from assault by

another STU resident, J.Z. (“J.Z.”). (Compl. at 3–6; Am. Compl. at 1.) 2 Plaintiff seeks

damages and injunctive relief.

         On December 11, 2018, Defendants served their first Requests for Production of

Documents (“RPD”) and first set of Interrogatories on Plaintiff. (See Declaration of

Michael Vomacka, Esq. (“Vonacka Decl.”) at ¶¶ 4 and 5.) After the time by which to

provide answers had expired, Defendants sent Plaintiff a letter requesting an immediate

response, attaching an additional copy of the discovery demands with the letter. (Id. ¶ 7.)

Upon receipt of a letter from Defendants advising of Plaintiff’s continued failure to

answer its discovery demands, the Court entered an Order on February 21, 2019,




2The Court refers to the allegations in the original Complaint and the Amended Complaint given
Plaintiff’s pro se status and Plaintiff’s references to his original allegations in the Amended
Complaint. See ECF Nos. 1, 4.



                                                2
Case 2:14-cv-01954-WJM-MF Document 92 Filed 04/23/20 Page 3 of 8 PageID: 446



directing Plaintiff to provide responses by March 21, 2019, and cautioned that “failure to

provide discovery may justify dismissing the action.” (CM/ECF No. 59.)

(i) Plaintiff’s original responses.

       On March 21, 2019, Defendants received Plaintiff’s responses. (Vonacka Decl.

¶ 10.) According to Defendants, Plaintiff’s answers were completely insufficient.

       For instance, Defendants’ RPD No. 3 asked for tort claims notices Plaintiff

filed in relation to the allegations in the Complaint. Plaintiff responded: “see

attached.” However, Plaintiff did not attach any documents. (Vonacka Decl. ¶ 11.)

       Plaintiff’s answers to Defendants’ Interrogatories were likewise deficient and

provided conflicting information. By way of example, Interrogatory No. 1 asked

Plaintiff to identify each person with actual or constructive knowledge about the

allegations in the Complaint. Plaintiff identified only Defendants Johnson and

Lanigan in response. His answer to Interrogatory No. 2, however, suggests that

there are other persons with knowledge. Plaintiff provided the following response

to Interrogatory No. 2 which asked him to identify any witness he expects to call at

trial: “they will come forward when the court acts on the injunctive relief, or T.R.O.,

to ensure the safety from J.Z. and other Defendants.” (Vonacka Decl. ¶ 13.)

       Interrogatory No. 3 asked Plaintiff to identify the full name of “J.Z.”, the

individual Plaintiff claims assaulted him. Instead of providing a substantive answer,

Plaintiff responded that J.Z.’s true identify would “be revealed when the court acts




                                            3
Case 2:14-cv-01954-WJM-MF Document 92 Filed 04/23/20 Page 4 of 8 PageID: 447



on the injunctive relief, or TRO, to ensure Plaintiff’s safety and/or prevent any

further assaults. . . .” (Vonacka Decl. ¶ 12.)

(ii) Defendants’ attempts to confer with Plaintiff.

       On June 11, 2019, Defendants wrote a letter to Plaintiff raising all the

perceived deficiencies of Plaintiff’s answers, again attaching a copy of the discovery

requests to the letter, and asking that Plaintiff provide more specific responses.

(Vonacka Decl. ¶ 11.) Having received no response to their June 11 letter,

Defendants sent another letter to Plaintiff on July 15, 2019, requesting answers to

their discovery and again attaching the discovery demands to the letter. (Id. ¶ 12.)

The same day, Defendants also submitted a letter to the Court advising of Plaintiff’s

failure to provide more specific answers to their discovery. Two days later, the

Court entered an Order directing Defendants to re-serve their deficiency letters and

directing Plaintiff to provide supplemental answers no later than September 1,

2019. (Id. ¶13.)

(iii) Plaintiff’s failure to provide more comprehensive responses.

       On August 25, 2019, Plaintiff responded for a second time to Defendants

discovery demands. The responses to Defendants’ requests were virtually identical

to his first set of answers. Moreover, Plaintiff left several responses to Defendants

RPDs blank. (Vonacka Decl. ¶17.) Defendants again sent a letter to Plaintiff

outlining the alleged deficiencies in his responses. Having received no response,

Defendants requested permission to file the instant motion to compel. On



                                             4
Case 2:14-cv-01954-WJM-MF Document 92 Filed 04/23/20 Page 5 of 8 PageID: 448



November 12, 2019, the Court granted Defendants leave to move and Defendants

filed the instant motion.

      II. LEGAL STANDARD

      Federal Rule of Civil Procedure 26 provides the general framework for

discovery in federal civil litigation. Rule 26(b)(1) defines the scope of discovery as

“any nonprivileged matter that is relevant to any party’s claim or defense and

proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1).

      Rule 37 provides the mechanism to compel discovery from a person or party

who refuses to provide discovery. The party moving to compel discovery under Rule

37 bears the initial burden of proving the relevance of the material requested. See

Caver v. City of Trenton, 192 F.R.D. 154, 159 (D.N.J. 2000). If the movant meets this

initial burden, the burden shifts to the person resisting discovery to establish that

discovery of the material requested is inappropriate. Momah v. Albert Einstein Med.

Ctr., 164 F.R.D. 412, 417 (E.D. Pa. 1996) (citation omitted). The person resisting

discovery must explain with specificity why discovery is inappropriate; the

boilerplate litany that the discovery sought is overly broad, burdensome,

oppressive, vague, or irrelevant is insufficient. See Josephs v. Harris Corp., 677 F.2d

985, 991-92 (3d Cir. 1982).




                                            5
Case 2:14-cv-01954-WJM-MF Document 92 Filed 04/23/20 Page 6 of 8 PageID: 449



    III.   MOTION TO COMPEL AND APPLICATION FOR DEPOSITION

       Defendants now move to compel Plaintiff to provide responsive answers to

their discovery demands. 3 Defendants point out that Plaintiff has failed to provide

fulsome responses, and in some instances provided no responses at all, to their

discovery despite their repeated attempts to resolve the matter without the Court’s

intervention. Because they have not received adequate responses, Defendants

contend that they will be unfairly prejudiced because any deposition of Plaintiff will

be without the benefit of discovery. Defendants maintain that this is particularly

true given that they still do not know the identity of J.Z., the alleged assailant, nor

any of the alleged witnesses to the assault. Defendants emphasize that they are

unable to assess whether witnesses need to be interviewed and investigated

because Defendants lack knowledge of their identities. Noting that Plaintiff has not

advanced any substantive opposition to its motion, Defendants seek an Order

requiring that Plaintiff provide full and complete answers to the above-referenced

Interrogatories and the RPDs.

       Defendants also seek an Order providing for the deposition of Plaintiff at the

STU. (CM/ECF No. 88.) Plaintiff objects to his deposition until “the counsel issue” is

resolved. (CM/ECF No. 91.)




3 As part of their motion, Defendants also seek an extension of discovery which was set to
close on January 3, 2020. Defendants requested leave to move and filed this motion to
compel before the discovery end date.


                                             6
Case 2:14-cv-01954-WJM-MF Document 92 Filed 04/23/20 Page 7 of 8 PageID: 450




   IV.      DISCUSSION

         Defendants are entitled to the relief they seek. See Fed. R. Civ. P. 37. Plaintiff

has not opposed the motion other than to state that he will not provide the

information requested until the Court “act[s] on his PETITION FOR A TRO.”

(CM/ECF No. 91) (emphasis in original). Plaintiff’s purported opposition is

meritless. The overall conduct of discovery is highly discretionary. See In re Fine

Paper Antitrust Litig., 685 F.2d 810, 817 (3d Cir. 1982). Defendants are entitled to

the information requested in order to prepare a defense in this case. Specifically,

Plaintiff should identify the full name of “J.Z.”, the alleged perpetrator of the

Plaintiff’s assault. He should also produce the responsive documents he indicated

he possess or attached, but failed to provide, or state that he lacks possession,

custody or control of the documents demanded. Finally, Plaintiff should identify all

witnesses with actual or constructive knowledge of the allegations in Plaintiff’s

Complaint. All this information appears to be relevant, proportional to the needs of

the case, and not protected by any asserted privilege. See Fed. R. Civ. P. 26.

Furthermore, Defendants are not in default in their discovery obligations. Although

Plaintiff appears to suggest in his March 30, 2020 letter to the Court that he has

asked Defendants for documents, Defendants have made clear that they have never

been served with a discovery request. (Vonacka Decl. ¶23.)




                                              7
Case 2:14-cv-01954-WJM-MF Document 92 Filed 04/23/20 Page 8 of 8 PageID: 451



         Defendants are also entitled to depose Plaintiff. 4 The only opposition Plaintiff

arguably advances to an Order compelling his deposition is that the “counsel issue

be resolved BEFORE any further actions in this case including the DEPOSITION they

request.” (CM/ECF No. 91) (emphasis in original). To the extent Plaintiff is

referring to the appointment of pro bono counsel, the District Judge has twice denied

Plaintiff’s application, most recently on August 28, 2019. (CM/ECF No. 70.)

Nothing about the nature of this case has changed since then, nor is there an

application for the appointment of counsel currently pending. The discovery end

date shall be extend to permit Plaintiff to serve his answers and be deposed.

    V.      CONCLUSION

         For the reasons stated above, Defendants’ motion (CM/ECF No. 87) and

application are granted. An appropriate order follows.




                                              s/Mark Falk________________
                                              MARK FALK
Dated: April 23, 2020                         United States Magistrate Judge




4 Under Federal Rule of Civil Procedure 30(a)(2)(B), a deposition of a deponents confined
in prison may only be taken with leave of Court. Although not a prison, the STU requires a
court order to conduct the deposition. (CM/ECF No. 88 at 1.)


                                             8
